Citation Nr: 0212481	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  01-08 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, her daughter, and a translator.  



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the RO 
that denied service connection for the cause of the veteran's 
death.  In July 2000 the appellant appeared and gave 
testimony at a hearing before a hearing officer at the RO.  A 
transcript of this hearing is the claims folder.  The Board 
remanded this case to the RO in March 2002 to afford the 
appellant an opportunity for a Board hearing.  Accordingly, 
the appellant again appeared and testified at a hearing 
before the undersigned Board member via videoconference in 
May 2002.  A transcript of this hearing is also of record.  

The case is again before the Board for appellate 
consideration at this time.



FINDINGS OF FACT

1.  The died in November 1999 of cardiopulmonary arrest due 
to disorders that included cardiopulmonary disease and liver 
disease.  

2.  It is more likely than not that the veteran's alcohol 
abuse was the result of service connected PTSD.  

3.  The alcohol abuse was a contributory cause of the 
veteran's death.



CONCLUSION OF LAW

A service connected disability contributed substantially and 
materially to the veteran's death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim.  

                                                      I.  
Factual Basis

The veteran's death certificate indicates that he died 
November [redacted], 1999, at the age of 57.  The immediate cause of 
death was cardiopulmonary arrest.  Sepsis, pneumonia, and 
cardiomyopathy were listed as significant contributing 
factors to the veteran's death.  An autopsy was performed, at 
the conclusion of which the diagnoses were, essentially, 
cardiomyopathy with probable viral myocarditis, acute 
pulmonary infection, chronic alcoholism with large fatty 
liver, chronic obstructive pulmonary disease, and prostatic 
hypertrophy.  At the time of his death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
evaluated as 100 percent disabling since April 1993.  

The veteran's service medical records including his 
examination prior to entrance and discharge contain no 
findings indicative of cardiovascular disease, a chronic 
respiratory disease, a prostate disorder, or any other 
disorder listed on the veteran's death certificate or on his 
autopsy report.  

VA clinical records reflect outpatient treatment and periods 
of hospitalization during the 1980s for psychiatric symptoms 
and alcohol abuse.  During a psychiatric evaluation in 
January 1988, the veteran was said to have a 30-year history 
of alcohol use, which he described as "only weekend use".  

On a VA psychiatric examination conducted in July 1988, the 
diagnosis was PTSD.  It was noted that the veteran had a long 
documented history of alcohol abuse.  During a VA psychiatric 
examination in February 1993, the veteran gave a history of 
hospitalization for "a nervous attack plus an alcohol 
problem".  The diagnosis was PTSD.  D

Additional VA clinical records and examination reports 
reflect subsequent treatment and evaluations for PTSD and 
alcohol abuse.  On November [redacted], 1999 the veteran was seen in 
the emergency room of a VA facility with a productive cough 
and shortness of breath of about one weeks duration.  He also 
complained of substernal chest pain that occurred 
intermittently with his cough.  Night sweats and a recent 
weight loss were also noted and the veteran's wife said that 
he drank heavily.  During treatment the veteran became 
unresponsive with agonal breathing problems.  The veteran was 
successfully intubated and provided with ventilation via a 
bag mask.  His heart rate began to fall, as did his blood 
pressure.  Despite advanced cardiac life support (ACLS) and 
other treatment the veteran's rhythm degenerated and 
defibrillation was without effect and rhythm continued to 
degenerate to asystole.  ACLS was discontinued after 41 
minutes of resuscitative efforts.  The assessment was 
cardiopulmonary arrest likely due to sepsis related adult 
respiratory distress syndrome with the primary site of 
infection likely being pulmonary.  It was considered likely 
that there was an underlying liver disease due to chronic 
alcohol abuse.  

Of record is a May 2000 statement from the veteran's treating 
psychiatrist at the VA who said, essentially, that he had 
treated the veteran for severe PTSD over the last 8 years of 
his life.  It was said that the veteran's psychiatric 
symptoms were of such severity as to render the veteran 
unemployable and unable to care for himself.  The veteran was 
said to have a severe problem with alcohol abuse and the 
doctor said that the veteran abused alcohol to reliever his 
intolerable PTSD symptoms.  He was also said to have 
underlying liver disease due to alcohol abuse and that the 
veteran's immediate cause of death was cardiopulmonary arrest 
most likely related to chronic alcohol abuse.  

During a July 2000 hearing at the RO, the veteran's widow and 
his daughter described the severity of the veteran's PTSD 
symptoms in the years prior to his death.  They said that at 
the time of his death he was physically debilitated to the 
point where he could not take care of his own basic needs.  
It was said that the severity of the veteran's PTSD caused 
him to neglect himself.  

During a hearing before the undersigned Board member in May 
2002 it was argued that the veteran's death was in part due 
to alcoholism caused by his service-connected PTSD.  

In a June 2002 statement, a private psychiatrist indicated 
that he had reviewed the veteran's medical records.  The 
doctor noted that the veteran's autopsy had revealed fatty 
changes in the veteran's liver that were almost certainly a 
complication of alcohol abuse.  The doctor also said that the 
cardiomyopathy found after the veteran's death is also 
commonly seen in alcoholics.  The doctor further said that 
the veteran's cardiopulmonary arrest a result of chronic 
alcohol abuse and dependence.  The psychiatrist concluded 
that the veteran's alcohol abuse was a consequence of his 
PTSD.


                                                     II.  
Legal Analysis 

In order for service connection for the cause of the 
veteran's death to be warranted, the evidence must 
demonstrate that a service-connected disability either caused 
or contributed substantially and materially to the veteran's 
death.  For a service-connected disability to be the cause of 
the veteran's death it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather, a 
causal connection must be shown.  38 U.S.C.A.§ 1310; 
38 C.F.R.§ 3.312.  

The veteran's death certificate indicates that the veteran's 
death was the result of cardiopulmonary arrest.  Sepsis, 
pneumonia, and cardiomyopathy were listed as significant 
contributing factors to the veteran's death.  An autopsy 
revealed, essentially, cardiomyopathy with probable viral 
myocarditis, acute pulmonary infection, chronic alcoholism 
with large fatty liver, chronic obstructive pulmonary 
disease, and prostatic hypertrophy listed as significant 
conditions contributing to death.  No disability which had 
been previously service connected was identified as a primary 
or contributory cause of death.

The evidence of record indicates that liver disease and 
cardiomyopathy were factors in the veteran's death in 
November 1999.  The record also reflects considerable 
treatment for service connected PTSD, as well as alcohol 
abuse during the last years of the veteran's life and the 
Board notes that the veteran was in possession of a 100 
percent schedular rating for PTSD for several years prior to 
his death.  The veteran's treating VA psychiatrist has opined 
that the veteran abused alcohol to self medicate his PTSD 
symptoms and that PTSD was the cause of his alcoholism.  This 
physician, as well as a private physician, also opined that 
the veteran's fatal liver disease and fatal cardiomyopathy 
were related to his alcohol abuse.  

While the law does not permit service connection for alcohol 
abuse on a direct basis, secondary service connection for 
alcohol abuse may be granted if such is proximately due to or 
the result of a service connected disability under 38 C.F.R. 
§ 3.310(a).  The law does not preclude a veteran from 
receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability, or from using alcohol or drug-related 
disabilities as evidence of the increased severity of a 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368, 1376 (Fed. Cir. 2001).

Compensation is also precluded for disabilities that are the 
result of alcohol abuse.  Allen.  However, in this case the 
VA physician's opinion was that the alcohol abuse was itself 
a contributing factor to the fatal cardiopulmonary arrest.  
Since the evidence is to the effect that alcohol abuse was 
secondary to the service connected PTSD, and that the alcohol 
abuse was a direct contributing factor to the veteran's 
death, service connection for the cause of the veteran's 
death is warranted.  


ORDER

Service connection for the cause of the veterans' death is 
granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

